



Exhibit 10.26




Thirteenth Amendment To
Amended and Restated Credit Agreement
This Thirteenth Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of January 25, 2018, by and among INTL FCStone
Financial Inc., a Florida corporation (“Borrower”), the Guarantors party to this
Amendment, the financial institutions party to this Amendment, as lenders (the
“Lenders”), and Bank of Montreal, as administrative agent (the “Administrative
Agent”).
Preliminary Statements
A.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into a certain Amended and Restated Credit Agreement dated as of
June 21, 2010, as amended (the “Credit Agreement”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.
B.    The Borrower has requested that the Lenders amend the Credit Agreement,
and the Lenders are willing to do so under the terms and conditions set forth in
this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendment.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1    Section 8.7(g) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:
(g)    (i) Indebtedness of the Borrower owing to Bank of New York Mellon
Corporation (“BONY”) so long as such Indebtedness is repaid within one Business
Day, and (ii) Indebtedness of the Borrower owing to BONY in connection with the
financing of securities and other financial instruments bought or sold in the
normal day to day conduct of the Borrower’s or any Subsidiary’s business,
including but not limited to any margin facility or other margin‑related
Indebtedness incurred to finance such securities or instruments;
1.2.    Section 8.8(e) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:
(e)    (i) Liens created solely for the purpose of securing indebtedness
permitted by Section 8.7(f) hereof; and (ii) Liens securing Indebtedness
permitted under Section 8.7(g)(ii); provided, that no such Lien shall extend to
or cover other Property of the Borrower or any Subsidiary other than the
securities and other financial instruments being financed by such Indebtedness;





--------------------------------------------------------------------------------





Section 2.
Conditions Precedent.

This Amendment shall become effective upon satisfaction of all of the following
conditions precedent:
2.1.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
shall have executed and delivered this Amendment.
2.2.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 3.
Representations.

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a) the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except to the extent that such
representations and warranties relate to an earlier date) and (b) it is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
Section 4.
Miscellaneous.

4.1.    Except as specifically amended herein, the Credit Agreement, including
without limitation the Guarantees set forth in Section 11 thereof and the Notes
issued pursuant to Section 1.9 thereof, shall continue in full force and effect
in accordance with its original terms. Reference to this specific Amendment need
not be made in the Credit Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.
4.2.    The Borrower agrees to pay on demand all out of pocket costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the fees and expenses of counsel for the Administrative Agent.
4.3.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by telecopy or by e‑mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as an original. This Amendment shall be governed by the internal laws
of the State of Illinois.
[Signature Page to Follow]





--------------------------------------------------------------------------------







This Thirteenth Amendment to Amended and Restated Credit Agreement is entered
into as of the date and year first above written.
                        
INTL FCSTONE FINANCIAL INC., as the Borrower


By        /s/ William J. Dunaway
Name        William J. Dunaway
Title        CFO
                                
INTL FCSTONE, INC., as the Guarantor
                                                            
By        /s/ William J. Dunaway
Name        William J. Dunaway
Title        CFO
                        
By        /s/ Bruce Fields
Name        Bruce Fields
Title        Treasurer
                        
                        
Accepted and agreed to.
BANK OF MONTREAL, as Administrative Agent
By        /s/ Krupa Tantuwaya
Name        Krupa Tantuwaya
Title        Vice President
                        
BMO HARRIS FINANCING, INC., as a Lender
By        /s/ Krupa Tantuwaya
Name        Krupa Tantuwaya
Title        Vice President


















[Signature Page to Thirteenth Amendment to Amended and Restated Credit
Agreement]



